DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator Luciano Garcia, who requests that the court issue a writ of habeas corpus pursuant to R.C. 2725.01.
Upon consideration whereof, this court finds that relator did not file a praecipe directing the clerk of the court of appeals to serve a copy of the petition on the respondent in this matter.  Accordingly, pursuant to 6th Dist.Loc.App.R. 6, relator's petition is dismissed at relator's costs.
Melvin L. Resnick, J., Richard W. Knepper, J., and Mark L. Pietrykowski, P.J., CONCUR.